Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 21

    PNG
    media_image1.png
    363
    914
    media_image1.png
    Greyscale

Claim rejections under §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 21, directed to a method softening water, recites a “hydrolyzing a metal halide salt” step, i.e., reaction of water with a metal halide salt, and a step of reacting a bicarbonate salt “from a water source.”  It is unclear whether the water softened in the course of carrying out the claimed method is the water used to hydrolyze the metal halide salt, the water from the “water source,” or perhaps even water from a third (and unspecified) source.  The specification supports softening the water from a water source in which the bicarbonate salt is dissolved.  See at least Fig. 4 and [0074]. 
b) Claim 21 at line 2 recites “a hydroxide salt” and at line 4, “the hydroxide salt.”  It would appear on its face that the definite article “the” indicates that “the hydroxide salt” of line 4 refers back to the previously recited “a hydroxide salt” of line 2.  It is unclear, however, whether the recital, “the hydroxide salt,” refers only to the same chemical species identity (regardless of source/origin or quantity of the matter employed by the recited step) or to at least some portion of the quantity of hydroxide salt matter resulting from the hydrolysis step of line 2.  The latter interpretation is more consistent with claim 27’s recitation of “the hydroxide salt” as a reference to a quantity of the hydroxide salt, e.g., “80 wt% to 100 wt%.”
This interpretation is called into question, however, reading claim 26 in light of the doctrine of claim differentiation and §112(d).  That doctrine and statute require that Claim 26 further limit claim 21 by requiring that at least some of the hydroxide salt of claim 21 line 2 (in rectangle below) be recycled as at least some of the hydroxide salt recited at claim 21 line 4 (in oval):

    PNG
    media_image2.png
    159
    900
    media_image2.png
    Greyscale

For that to be true, claim 21 must be broad enough to encompass embodiments in which none of the claim 21 line 2 hydroxide salt is “recycled as” the hydrolysis reaction of claim 21 line 4.  Accordingly, the scope of claim 21 is not reasonably precise when construed with claim 27 in mind and the doctrine of claim differentiation and § 12(d).
	c) It appears that in Claim 21, “reacting a bicarbonate salt … with the hydroxide salt [of the metal in the metal halide salt], to form a carbonate salt of the metal in the metal halide salt” has the same meaning as, “forming a carbonate salt of the metal in the metal halide salt by reacting a bicarbonate salt … with the hydroxide salt of the metal in the metal halide salt.”  If such is the case, then claim 29 requires, “forming calcium carbonate by reacting a bicarbonate salt … with calcium hydroxide.”  In that case, it is unclear how the calcium carbonate of claim 30 can be produced “from a CO2-capture sorbent.”  Forming calcium carbonate by reacting a bicarbonate salt with calcium hydroxide is not producing calcium carbonate from a CO2-capture sorbent.

	Suggested Remedy
	The issues identified above in sections (a) and (b) may be resolved by the following suggested claim amendments:
21.  A method of softening water from a water source comprising:
	hydrolyzing ….
	reacting a bicarbonate salt [[from a]] in the water from the water source with at least some of the hydroxide salt, …
	reacting the hydrohalic … 
24. The method of claim 23, wherein the water comprises salt water, ocean water, brackish water, fresh water, or a combination thereof, and the natural water source comprises an ocean, a stream, a pond, a lake, a river, or a combination thereof.
26.  (cancelled)
30.  The method of claim 29, wherein the CaCO3 is 3 precipitate formed from water softening, is natural limestone, or a combination thereof.

	If the claims were to be amended as suggested above, claim 26 will have been  cancelled and none of claims 21 – 25, 27 – 40 would be rejected under §112.

Discussion of Prior Art

    PNG
    media_image1.png
    363
    914
    media_image1.png
    Greyscale


	Lackner at p. 8 is cited of interest for disclosing it was “well known” that a calcium hydroxide solution extracts carbon dioxide from air passing in contact with the solution.

    PNG
    media_image3.png
    46
    415
    media_image3.png
    Greyscale

	Eloy S. Sanz-Perez, et al., Direct Capture of CO2 from Ambient Air, Chem. Rev., 2016, 11840-11876,  DOI: 10.1021/acs.chemrev.6b00173, is cited for:

    PNG
    media_image4.png
    341
    467
    media_image4.png
    Greyscale

See also EP 2808073  (cited by applicant).

	WO 2016138016 to Skyonic Corp describes 
                MgCl2 + H2O  [Wingdings font/0xE0] Mg(OH)Cl + HCl	“first decomposition” [0005]
	Mg(OH)Cl + H2O  [Wingdings font/0xE0] Mg(OH)2 + HCl	“second decomposition” [0005]

The net reaction of these two decompositions is a brine hydrolysis step:
                MgCl2 + 2 H2O  [Wingdings font/0xE0] Mg(OH)2 + 2 HCl
The foregoing net chemical reaction meets the first part of claim 21:

    PNG
    media_image5.png
    61
    577
    media_image5.png
    Greyscale

	USP 10583394 to Jones describes:

    PNG
    media_image6.png
    115
    429
    media_image6.png
    Greyscale

The prior art does not suggest the combination of reaction a bicarbonate salt with the hydroxide salt formed during a brine hydrolysis step to form a metal carbonate salt.

Allowable Subject Matter
Claims 21 – 40 are not rejected over prior art.
Objection is made to claims 21 – 40 for dependence on a rejected base claim, but would be allowable if amended to overcome all §112 rejections.

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152